 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NORBERT M. PAYTON,                                 No. 2:21-cv-0269 KJN P
12                       Plaintiff,
13           v.                                          ORDER REFERRING CASE TO POST-
                                                         SCREENING ADR PROJECT AND
14    R. OLMSTEAD, et al.,                               STAYING CASE FOR 120 DAYS
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel. The U.S. Marshal accomplished

18   service of process on one defendant.

19          The undersigned is referring all post-screening civil rights cases filed by pro se inmates to

20   the Post-Screening ADR (Alternative Dispute Resolution) Project in an effort to resolve such

21   cases more expeditiously and less expensively. Defense counsel from the Office of the California

22   Attorney General agreed to participate in this pilot project. No defenses or objections shall be

23   waived by their participation.

24          As set forth in the screening order, plaintiff stated a potentially cognizable civil rights

25   claim. Thus, the court stays this action for a period of 120 days to allow the parties to investigate

26   plaintiff’s claims, meet and confer, and then participate in a settlement conference.

27   ////

28   ////
                                                        1
 1           There is a presumption that all post-screening civil rights cases assigned to the

 2   undersigned will proceed to settlement conference. 1 However, if after investigating plaintiff’s

 3   claims and speaking with plaintiff, defense counsel in good faith finds that a settlement

 4   conference would be a waste of resources, defense counsel may move to opt out of this pilot

 5   project.

 6           Within thirty days, defense counsel shall contact the Courtroom Deputy, Alexandra

 7   Waldrop, at (916) 930-4187, to schedule the settlement conference. If difficulties arise in

 8   scheduling the settlement conference due to the court’s calendar, the parties may seek an

 9   extension of the initial 120 day stay.

10           Once the settlement conference is scheduled, at least seven days prior to conference, the

11   parties shall submit to the assigned settlement judge a confidential settlement conference

12   statement. The parties’ confidential settlement conference statement shall include the following:

13   (a) names and locations of the parties; (b) a short statement of the facts and alleged damages; (c) a

14   short procedural history; (d) an analysis of the risk of liability, including a discussion of the

15   efforts made to investigate the allegations; and (e) a discussion of the efforts that have been made

16   to settle the case.

17           In accordance with the above, IT IS HEREBY ORDERED that:

18           1. This action is stayed for 120 days to allow the parties an opportunity to settle their

19   dispute before a responsive pleading is filed, or the discovery process begins. Except as provided

20   herein or by subsequent court order, no other pleadings or other documents may be filed in this

21   case during the stay of this action. The parties shall not engage in formal discovery, but the

22   parties may elect to engage in informal discovery.

23           2. Within thirty days from the date of this order, defense counsel shall contact this court’s

24   Courtroom Deputy, Alexandra Waldrop, at (916) 930-4187, to schedule the settlement

25   conference.

26           3. At least seven days prior to the settlement conference, each party shall submit a

27
     1
       If the case does not settle, the court will set a date for the filing of a responsive pleading at the
28   conference.
                                                           2
 1   confidential settlement conference statement, as described above, to the judge assigned for

 2   settlement.

 3             4. If a settlement is reached at any point during the stay of this action, the parties shall file

 4   a Notice of Settlement in accordance with Local Rule 160.

 5             5. The Clerk of the Court shall serve copies of (a) plaintiff’s complaint (ECF No. 1), (b)

 6   the screening order (ECF No. 4), and (c) the instant order, on Danielle K. Lewis Counsel, Selman

 7   Breitman LLP, 33 New Montgomery St. 6th Floor, San Francisco, CA 94105.

 8             6. The parties remain obligated to keep the court informed of their current address at all

 9   times during the stay and while the action is pending. Any change of address must be reported

10   promptly to the court in a separate document captioned for this case and entitled “Notice of

11   Change of Address.” See L.R. 182(f).

12   Dated: May 4, 2021

13

14

15

16   payt0269.adr.post.usm.kjn.CO

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
